 1   Thomas A. Johnson, SBN 119203
     Kristy M. Horton, SBN 271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  )   Case No.: 2:18-cr-00119-WBS
                                                )
10
                  Plaintiff,                    )   STIPULATION AND [PROPOSED]
11                                              )   ORDER TO CONTINUE STATUS
           vs.                                  )   CONFERENCE AND MOTION
12                                              )   HEARING AND REQUEST TO RESET
13   FIRDOS SHEIKH,                             )   BRIEFING SCHEDULE
                                                )
14                Defendant.                    )   Date: May 20, 2019
15                                              )   Time: 9:00 a.m.
                                                )   Judge: Hon. William B. Shubb
16                                              )
17
18                                      STIPULATION

19         The United States of America through its undersigned counsel, William Nolan and

20   David Reese, Trial Attorneys with the U.S. Department of Justice, Civil Rights Division,

21   together with Thomas A. Johnson, counsel for defendant, Firdos Sheikh, hereby stipulate

22   the following:

23         1.     By previous order, this matter was set for Status Conference and Motion

24                Hearing on May 20, 2019.

25         2.     By this stipulation, defendant now moves to continue the Status Conference

26                and Motion Hearing to June 24, 2019, at 9:00 a.m. and to exclude time

27                between May 20, 2019, and June 24, 2019, under the Local Code T-4 (to

28                allow defense counsel time to prepare). The parties have also agreed to the




                                                                                          -1-
 1             following briefing schedule: Oppositions by May 27, 2019, and a reply, if
 2             any, by June 17, 2019.
 3        3.   The parties agree and stipulate, and request the Court find the following:
 4        a.   A continuance is requested because counsel for the defendant will be in a
 5             federal trial before Judge Mendez and will be unavailable on May 20, 2019.
 6        b.   Counsel for defendant believes the failure to grant a continuance in this
 7             case would deny defense counsel reasonable time necessary for effective
 8             preparation, taking into account the exercise of due diligence.
 9        c.   The Government does not object to the continuance.
10        d.   Based on the above-stated findings, the ends of justice served by granting
11             the requested continuance outweigh the best interests of the public and the
12             defendants in a speedy trial within the original date prescribed by the
13             Speedy Trial Act.
14        e.   For the purpose of computing time under the Speedy Trial Act, 18 United
15             States Code Section 3161(h)(7)(A) within which trial must commence, the
16             time period of May 20, 2019, to June 24, 2019, inclusive, is deemed
17             excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
18             (B)(iv), corresponding to Local Code T-4 because it results from a
19             continuance granted by the Court at defendant’s request on the basis of the
20             Court’s finding that the ends of justice served by taking such action
21             outweigh the best interest of the public and the defendant in a speedy trial.
22        4.   Nothing in this stipulation and order shall preclude a finding that other
23             provisions of the Speedy Trial Act dictate that additional time periods are
24             excludable from the period within which a trial must commence.
25
26   IT IS SO STIPULATED.
27
28



                                                                                           -2-
 1   DATED: April 18, 2019           /s/ Thomas A. Johnson
                                     THOMAS A. JOHNSON
 2                                   Attorney for Firdos Sheikh
 3
 4   DATED: April 18, 2019           /s/ William Nolan
                                     WILLIAM NOLAN
 5
 6                                   /s/ David Reese
                                     DAVID REESE
 7
                                     Trial Attorneys
 8                                   U.S. Department of Justice
                                     Civil Rights Division
 9                                   Criminal Section
10
                             ORDER
11
12   IT IS SO ORDERED.

13
14
     Dated: April 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                  -3-
